Title: To James Madison from Thomas Jefferson, 11 December 1783
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Annapolis Dec. 11. 1783.
Your determination to avail yourself of the fine weather proved I fear a very unfortunate one. I pitied your probable situation in the tempestuous season which immediately succeeded your departure. it is now above a fortnight since we should have met, and six states only appear. we have some hopes of Rhodeisland coming in to-day, but when two more will be added seems as insusceptible of calculation as when the next earthquake will happen. we have at length received the Definitive treaty with a joint letter from all our Commissioners. not a tittle is changed in the treaty but the preamble & some small things which were of course. the Commissioners write that the riot of Philadelphia & departure of Congress thence made the most serious impressions in Europe, and have excited great doubts of the stability of our confederacy, and in what we shall end. the accounts were greatly exaggerated, & it is suspected that Gr. Br. wished to sign no treaty.
You have seen G. M. I hope & had much conversation with him. what are his sentiments as to the amendment of our constitution? what amendments would he approve? is he determined to sleep on, or will he rouse & be active? I wish to hear from you on this subject, & at all times on any others which occupy your thoughts. I see Bradford advertizes Smith’s history of N. York. as I mean to write for one for myself, and think I heard you say you had it not, I shall add one for you. our news from the good family we left is not agreeable. mrs. Trist is much agitated by the doubts and difficulties which hang over her & impede her reunion with mr. Trist. they are without lodgers except those we left there, & the ladies we left there propose soon to depart. we hear some circumstances of rudeness in mr. S. inconsistent with the inoffensiveness of character we had given him credit for. I wish you much happiness and am with the sincerest esteem Dr. Sir
Your friend & servt.
Th: Jefferson
P.S. I have taken the liberty of putting under cover to you a book for my nephew Peter Carr who is at mr. Maury’s in your neighborhood.
